SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

672
CA 14-01761
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, SCONIERS, AND WHALEN, JJ.


PETER E. GREVELDING, JR., AS EXECUTOR OF THE
ESTATE OF JASON M. RHOADES, CLAIMANT-RESPONDENT,

                      V                                             ORDER

STATE OF NEW YORK, DEFENDANT-APPELLANT.
(CLAIM NO. 109855.)
(APPEAL NO. 1.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FREDERICK A. BRODIE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MACKENZIE HUGHES LLP, SYRACUSE (W. BRADLEY HUNT OF COUNSEL), FOR
CLAIMANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Diane L.
Fitzpatrick, J.), entered June 26, 2014. The order awarded claimant
money damages after a trial.

     It is hereby ORDERED that said appeal is dismissed without costs
(see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988; Chase
Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see also
CPLR 5501 [a] [1]).

     All concur except SCONIERS, J., who is not participating.




Entered:    October 9, 2015                        Frances E. Cafarell
                                                   Clerk of the Court